MEMO OPINION
PER CURIAM:
Edward Raymond Harvey, an inmate of the Montana State Prison, appearing pro se, petitions for a writ of habeas corpus.
Before proceeding with a discussion of the petition, we wish to refer to a petition previously presented in July of 1969 wherein Harvey sought a writ of mandate, reported at 153 Mont. 480, 463 P.2d 893. What we said there still is applicable to the present petition.
While now petitioner asserts that his poverty prevented his taking an appeal, he was represented by counsel of his own choosing on his trial in the district court, and he paid for such services. He further charges that he was not advised of his constitutional right to obtain counsel, nevertheless he did obtain counsel and the district court record discloses that *518he was advised, of his constitutional rights. Then petitioner charges that his self-employed defense counsel willfully, deliberately and knowingly failed to protect petitioner against the charge for which he was on trial, failed to introduce certain evidence, failed to make timely objections, and finally, failed to move for a new trial or prosecute an appeal. In the face of these’ charges of incompetence of his counsel we have the district judge finding that probable cause for an appeal did not exist declining to issue a certificate of probable cause or stay of execution.
Petitioner makes many other charges, even to asserting that the trial judge was prejudiced against him throughout the trial; that he was not afforded the presumption of innocence, and that because of coercion (not explained) and an incompetent attorney, he was found guilty of a purported manufactured charge that never existed.
Such sweeping charges without any reference tó a single fact situation in support thereof, flying in the face of the district court record, do not move our discretion to grant any relief.
The writ sought is denied and this proceeding is dismissed.